1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     L. Bryant Jaquez, Esq. (SBN 252125)
2    Jennifer R. Bergh, Esq. (SBN 305219)
3    Adam P. Thursby, Esq. (SBN 318465)
     GHIDOTTI | BERGER LLP
4    1920 Old Tustin Ave.
     Santa Ana, CA 92705
5    Ph: (949) 427-2010 ext. 1010
6    Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
7
     Attorney for Secured Creditor
8    U.S. Bank Trust N.A., as Trustee of Bungalow Series F Trust, its successors and/or assignees
9
10                           UNITED STATES BANKRUPTCY COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN JOSE DIVISION

13
14
     In Re:                                             )   CASE NO.: 19-50316
15                                                      )
     CHERYL L BLANK                                     )   CHAPTER 13
16
                                                        )
17                                                      )   OBJECTION TO CHAPTER 13
              Debtor (s).                               )   PLAN
18                                                      )
                                                        )
19
                                                        )   Judge: Stephen J. Johnson
20                                                      )
                                                        )
21                                                      )
22                                                      )
                                                        )
23                                                      )
                                                        )
24                                                      )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
28




                                                    1                                         19-50316
 Case: 19-50316         Doc# 51   Filed: 04/10/19       Entered: 04/10/19 10:57:40      Page   1 of 5
                                                                                        Objection
1    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2            U.S. Bank Trust N.A.as Trustee of Bungalow Series F Trust, its successors and/or
3    assignees, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits
4    the following Objections to Confirmation of the Chapter 13 Plan proposed by (“Debtor”)
5    Cheryl L Blank.
6
             Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
7    matures on 12/1/2034 and is secured by a Deed of Trust on the subject property commonly
8    known as 5511 Eagles Lane 1, San Jose, CA 95123. As of 11/30/2018, the approximate amount
9    in default was $69,532.31, as will be described in a Proof of Claim; Secured Creditor files this
10   Objection to protect its interests.
11                                           ARGUMENT
12           Under 11 U.S.C. §1325, the provisions for plan confirmation in a Chapter 13 have been
13   set. Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall commence making
14   the payments proposed by the Plan within 30 days after the Petition is filed. The Plan must
15   comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. Based on the
16   foregoing, as more fully detailed below, the Plan cannot be confirmed as proposed.
17           A. IMPERMISSIBLY MODIFIES SECURED CREDITOR’S RIGHTS
18           Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim
19   is secured only by a security interest in real property that is debtor’s principal residence is
20   impermissible. The proposed Plan does not set forth a reasonable schedule and time period for
21   the payment of the arrearages owed to Secured Creditor. The payoff period and monthly
22   repayment amount proposed by the Debtor exceed a reasonable arrangement in light of Debtor’s
23   past non-payment history. Debtor alleges in the Plan that the arrears owed to Secured Creditor
24   are in the amount of $50,000.00 while in fact the actual arrears owed are in the amount of
25   $69,532.31. To cure the pre-petition arrearages of $69,532.31 over the term of the Plan within

26   60 months, Secured Creditor must receive a minimum payment of $1,158.87 per month from the

27   Debtor through the Plan. Debtor’s Plan provides for payments to the Trustee in the amount of

28   $899.64 per month for 60 months. Debtor has not provided sufficient funds to cure the arrears
     over the term of the Plan within 60 months.


                                                      2                                      19-50316
 Case: 19-50316        Doc# 51      Filed: 04/10/19       Entered: 04/10/19 10:57:40   Page   2 of 5
                                                                                       Objection
1           Pursuant to Schedules I and J, Debtor has net income of $4,360.00. The plan does not
2    commit all of Debtor’s disposable income to the plan. In addition, Secured Creditor is listed in
3    multiple classes. Secured Creditor appears in Class 1 with a monthly payment of $833.00 as
4    well as Class 4 with a monthly payment of $1,200.00. Secured Creditor is not appropriately
5    listed in Class 4 because Debtor has a significant default. Further, Debtor does not list the correct

6    monthly payment. The correct monthly payment is $1,134.07. Therefore, the Plan is not

7    confirmable or feasible.

8           B. THE PLAN IS NOT FEASIBLE – DEBTOR DOES NOT HAVE SUFFICIENT

9                INCOME

10          Pursuant to Schedules I and J, Debtor has net income of $4,360.00. It appears that

11   Debtor has sufficient net income to increase the plan payment to cure the arrears owed to

12   Secured Creditor. Thus, the Plan cannot be confirmed as currently drafted.
13                                            CONCLUSION
14          Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
15   Objections specified above in order to be reasonable and to comply with applicable provisions
16   of the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter
17   13 Plan as proposed by the Debtor be denied.
18          WHEREFORE, Secured Creditor prays as follows:
19          1.      That confirmation of the Proposed Chapter 13 Plan be denied,
20          2.      For attorneys’ fees and costs herein, and
21          3.      For such other relief as this Court deems proper.
22
23
24   Dated: April 10, 2019                  GHIDOTTI | BERGER LLP
25
26                                                  /s/ Kristin A. Zilberstein
                                                    Kristin A. Zilberstein, Esq.
27                                                  Counsel for U.S. Bank Trust N.A.as Trustee of
28                                                  Bungalow Series F Trust




                                                       3                                          19-50316
 Case: 19-50316        Doc# 51      Filed: 04/10/19        Entered: 04/10/19 10:57:40      Page   3 of 5
                                                                                           Objection
1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     L. Bryant Jaquez, Esq. (SBN 252125)
2    Jennifer R. Bergh, Esq. (SBN 305219)
3    Adam P. Thursby, Esq. (SBN 318465)
     GHIDOTTI | BERGER LLP
4    1920 Old Tustin Ave.
     Santa Ana, CA 92705
5    Ph: (949) 427-2010 ext. 1010
6    Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
7
     Attorney for Creditor
8    U.S. Bank Trust N.A., as Trustee of Bungalow Series F Trust, its successors and/or assignees
9
                          UNITED STATES BANKRUPTCY COURT
10                 NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

11
     In Re:                                               )   CASE NO.: 19-50316
12                                                        )
     Cheryl L. Blank,                                     )   CHAPTER 13
13
                                                          )
14            Debtor.                                     )   CERTIFICATE OF SERVICE
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )

20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
24
     Avenue, Santa Ana, CA 92705.
25
26            I am readily familiar with the business’s practice for collection and processing of

27   correspondence for mailing with the United States Postal Service; such correspondence would
28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
 Case: 19-50316         Doc# 51     Filed: 04/10/19 Entered:
                                       CERTIFICATE           04/10/19 10:57:40
                                                    OF SERVICE                            Page 4 of 5
1    On April 10, 2019 I served the following documents described as:
2                  OBJECTION TO CHAPTER 13 PLAN
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows:
5
6    (Via United States Mail)
     Debtor                                              Trustee
7    Cheryl L. Blank                                     Devin Derham-Burk
     5511 Eagles Lane Apt. 1                             P.O. Box 50013
8
     San Jose, CA 95123                                  San Jose, CA 95150-0013
9
     Debtor’s Counsel                                    U.S. Trustee
10   Brette L. Evans                                     Office of the U.S. Trustee / SJ
11   Evans Law Offices                                   U.S. Federal Bldg.
     1150 N First St. #110                               280 S 1st St. #268
12   San Jose, CA 95112                                  San Jose, CA 95113-3004
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on April 10, 2019 at Santa Ana, California
20
     /s / Enrique Alarcon
21   Enrique Alarcon
22
23
24
25
26
27
28




                                                     2
 Case: 19-50316        Doc# 51     Filed: 04/10/19 Entered:
                                      CERTIFICATE           04/10/19 10:57:40
                                                   OF SERVICE                              Page 5 of 5
